Exhibit 10.2
Bob Evans Farms, Inc.
Executive Recoupment Policy Acknowledgement and Agreement
     This Executive Recoupment Policy Acknowledgement and Agreement (this
“Agreement”) is entered into as of the            day of                , 2009,
between Bob Evans Farms, Inc. (the “Company”) and
                                         (the “Executive”).
Recitals:
     Whereas, the Executive is an “executive officer” of the Company as defined
in Rule 3b-7 under the Securities Exchange Act of 1934;
     Whereas, the Company’s Board of Directors has adopted the Bob Evans Farms,
Inc. Executive Compensation Recoupment Policy (the “Policy”); and
     Whereas, in consideration of and as a condition to the receipt of future
annual cash and stock-based awards, performance-based compensation and other
forms of cash or equity compensation made under the Company’s 2006 Equity and
Cash Incentive Plan and any other plans or programs adopted by the Company after
the date of this Agreement (collectively, “Awards”), the Executive and the
Company are entering into this Agreement;
     Now, therefore, the Company and the Executive hereby agree as follows:
     1. The Executive acknowledges receipt of the Policy, a copy of which is
attached hereto as Annex A and is incorporated into this Agreement by reference.
The Executive has read and understands the Policy and has had the opportunity to
ask questions to the Company regarding the Policy.
     2. The Executive hereby acknowledges and agrees that the Policy shall apply
to any and all Awards granted to the Executive after the date of this Agreement,
and all such Awards shall be subject to recoupment under the Policy.
     3. Any applicable Award agreement, Award statement or terms and conditions
relating to any future Awards made to the Executive shall be deemed to include
the restrictions imposed by the Policy.
     4. The recoupment of Awards pursuant to the Policy and this Agreement shall
not in any way limit or affect the Company’s right to pursue disciplinary action
or dismissal, take legal action or pursue any other available remedies available
to the Company. This Agreement and the Policy shall not replace, and shall be in
addition to, any rights of the Company to recoup Awards from its executive
officers under applicable laws and regulations, including but not limited to the
Sarbanes-Oxley Act of 2002.
     5. The Executive acknowledges that the Executive’s execution of this
Agreement is in consideration of, and is a condition to, the receipt by the
Executive of future Awards from the Company; provided, however, that nothing in
this Agreement shall be deemed to obligate the Company to make any Awards to the
Executive in the future.
     6. This Agreement will be governed by and construed in accordance with the
laws of the State of Ohio, without regard to the laws of Ohio that would result
in the application of the laws of any other state. This Agreement may be
executed in two or more counterparts, and by facsimile and electronic
transmission, each of which will be deemed to be an original but all of which,
taken together, shall constitute one and the same Agreement.

 



--------------------------------------------------------------------------------



 



[Remainder of page intentionally blank; signatures follow]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Company and the Executive have executed this
Agreement as of the date first above written.

              Executive:    
 
                 
 
                 
 
            COMPANY:    
 
            Bob Evans Farms, Inc.    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

 